DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 4, 6, 7, 9, 12, 15, 16, 19, and 20 are objected to because of the following informalities:  
In regards to claim 1, line 4, a comma should be inserted after the phrase “an open position,” in line 5, a comma should be inserted after the phrase “a closed position” and a comma should be inserted after the phrase “a pressed-in position,” in line 12, the phrase “the direction” should be changed to “a direction,” in line 13, a comma should be inserted after the phrase “a first position,” in line 14, a comma should be inserted after the phrase “a second position,” in line 23, the phrase “a latched position that latches the lid” should be changed to “a latched position, in which the rotary shaft latches the lid,” in line 25, the phrase “an unlatched position that does not latch the lid” should be changed to “an unlatched position, in which the rotary shaft does not latch the lid,” and in line 32, the phrase “from the linearly-movable shaft” should be changed to “from the one of the linearly-movable shaft and the rotary shaft.”
In regards to claim 2, line 2, the phrase “on the housing” should be changed to “in the housing,” and in line 4, the phrase “a manual opening operation” should be changed to “the manual opening operation.”
In regards to claim 4, lines 4 and 5, the phrase “on an end portion of the main body on a side of the main body that is opposite” should be changed to “on an end portion of the main body that is located opposite.”
In regards to claim 6, lines 2 and 3, each instance of the phrase “a manual opening operation” should be changed to “the manual opening operation.”
In regards to claim 7, lines 2 and 3, the phrase ““a manual opening operation” should be changed to “the manual opening operation.”
In regards to claim 9, line 4, the phrase “in parallel to, offset from, the axial center” should be changed to “in parallel and offset from the axial center.”
In regards to claim 12, lines 4 and 5, the phrase “on an end portion of the main body on a side of the main body that is opposite” should be changed to “on an end portion of the main body that is located opposite.”
In regards to claim 15, line 4, a comma should be inserted after the phrase “a first position,” in line 5, a comma should be inserted after the phrase “a second position,” in line 6, a comma should be inserted after the phrase “a third position,” in lines 6 and 7, the phrase “the third position being on a side of the second position that is opposite of the first position” should be changed to “the second position being between the first position and the third position,” in line 11, a comma should be inserted after the phrase “a blocking position,” in line 12, a comma should be inserted after the phrase “the rotary shaft,” in line 13, a comma should be inserted before and after the phrase “and a nonblocking position,” in lines 13 and 14, the phrase “from the linearly-movable shaft” should be changed to “from at least one of the linearly-movable shaft and the rotary shaft,” in line 19, the phrase “a latched position that latches the lid” should be changed to “a latched position, in which the rotary shaft latches the lid,” in line 21, the phrase “an unlatched position that does not latch the lid” should be changed to “an unlatched position, in which the rotary latch does not latch the lid,” and in line 24, a comma should be inserted after the phrase “a manual opening operation.”
In regards to claim 16, line 3, the phrase “a manual opening operation” should be changed to “the manual opening operation.”
In regards to claim 19, line 5, a comma should be inserted after the phrase “the worm gear.”
In regards to claim 20, line 2, the phrase “the lid” should be changed to “a lid” and the phrase “the vehicle body” should be changed to “a vehicle body,” and in lines 3 and 4, the phrase “the open position of the lid, the closed position of the lid, and the pressed-in position of the lid” should be changed to “an open position of the lid, a closed position of the lid, and a pressed-in position of the lid.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 6, it is unclear toward a side of which component the lid is pressed in from the closed position, i.e. a side of what?
Claim 1 recites the limitation "the direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 1, lines 23 and 25, the phrase “a latched position that latches the lid” and the phrase “an unlatched position that does not latch the lid” suggests that the positions cause the latching and unlatching, however, a position is not structure.  It is understood from the specification that the structure of the rotary shaft latches and does latch with the lid, and will be examined as such.  See claim objections above.
In regards to claim 1, lines 28-32, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the present instance, the claim recites the broad recitation “the stopper engages one of the linearly-movable shaft and the rotary shaft,” and the claim also recites “the stopper is separated from the linearly-movable shaft” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For examination purposes, the claim will be examined as reciting that the stopper is separated from the one of the linearly-movable shaft and the rotary shaft.  See claim objection above.
In regards to claim 2, line 2, it is unclear how the electric actuator 61 is provided on the housing, when it is understood from the specification that the electric actuator is provided in the housing, and will be examined as such.  See claim objection above.
In regards to claim 2, line 4, the relationship between the “manual opening operation” in claim 2 and the “manual opening operation” in claim 1 is unclear from the claim language.  It is understood from the specification that the manual opening operation of claim 2 is equivalent to the manual opening operation of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 4, lines 4 and 5, and claim 12, lines 4 and 5, it is unclear if the block is provided on an end portion of the main body or a side of the main body.  For examination purposes, the claim will be examined as reciting that the block is provided on an end portion of the main body.  See claim objection above.
In regards to claim 6, the relationship between the “manual opening operation” in claim 6 and the “manual opening operation” in claim 1 is unclear from the claim language.  It is understood from the specification that the manual opening operation of claim 6 is equivalent to the manual opening operation of claim 1, and will be examined as such.  See claim objections above.
In regards to claim 7, the relationship between the “manual opening operation” in claim 7 and the “manual opening operation” in claim 1 is unclear from the claim language.  It is understood from the specification that the manual opening operation of claim 7 is equivalent to the manual opening operation of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 15, line 7, it is unclear how a position can be on “a side” of another position, when a position is not structure, as suggested by the phrase “being on a side of the second position that is opposite of the first position.”  It is understood that the second position is between the first position and the third position, and will be examined as such.  See claim objection above.
In regards to claim 15, lines 11-14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the present instance, the claim recites the broad recitation “the stopper engages at least one of the linearly-movable shaft and the rotary shaft,” and the claim also recites “the stopper is separated from the linearly-movable shaft” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For examination purposes, the claim will be examined as reciting that the stopper is separated from at least one of the linearly-movable shaft and the rotary shaft.  See claim objection above.
In regards to claim 15, lines 19 and 21, the phrase “a latched position that latches the lid” and the phrase “an unlatched position that does not latch the lid” suggests that the positions cause the latching and unlatching, however, a position is not structure.  It is understood from the specification that the structure of the rotary shaft latches and does latch with the lid, and will be examined as such.  See claim objections above.
In regards to claim 16, line 3, the relationship between the “manual opening operation” in claim 16 and the “manual opening operation” in claim 15 is unclear from the claim language.  It is understood from the specification that the manual opening operation of claim 16 is equivalent to the manual opening operation of claim 15, and will be examined as such.  See claim objection above.
Claim 20 recites the limitations "the lid" and “the vehicle body” in line 2, and the limitations “the open position,” “the closed position,” and “the pressed-in position” in lines 3 and 4.  There is insufficient antecedent basis for these limitations in the claim.  See claim objections above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromoto et al. (JP 2017-43893).
In regards to claim 1, Hiromoto et al. discloses an apparatus for opening and closing a lid 5 of a vehicle, 5wherein the apparatus is at least partially provided between an opening 3 on a vehicle body and the lid that is configured to open and close the opening, and the lid is displaceable in a range that includes: an open position (Figure 4A), at which the opening is open, a closed position (position in solid lines in Figure 3A), at which the opening is closed, and a pressed-in position (position in dashed lines in Figure 3A) at which the lid is pressed in from the closed position toward a side of the vehicle body having component 9 opposite the open position; and 10the apparatus comprises: a housing 11 affixed to the vehicle body; a linearly-movable shaft 13 that: (i) extends centered on an axial center X1 passing through the opening, (ii) is supported by the housing such that the linearly-movable shaft is 15configured to undergo linear reciprocating motion in a direction of the axial center in a range that includes a first position (Figure 4A), corresponding to the open position, a second position (position in solid lines in Figure 3A), corresponding to the closed position, and a third position (position in dashed lines in Figure 3A), corresponding to the pressed-in position, and such that the linearly-movable shaft is configured not to rotate around the axial center (Figures 10-14), and 20(iii) is biased toward the first position (biased by spring 27); a rotary shaft 15 that (i) extends centered on the axial center, and (ii) is supported by the linearly-movable shaft such that the rotary shaft is configured to undergo linear reciprocating motion in the direction of the axial center and, such that the rotary shaft is configured to rotate around the axial center (Figures 10-14); wherein, when the linearly-movable 25shaft is disposed in the second position or the third position, the rotary shaft is configured to be rotated to a latched position that latches the lid (Figures 3A and 3B), and when the linearly-movable shaft is disposed in the first position, the rotary shaft is configured to be rotated to an unlatched position that does not latch the lid (Figures 4A and 4B); and a stopper 19 that: 30(i) is supported by the housing, (ii) is displaceable between a blocking position (Figure 13) at which the stopper engages one of the linearly-movable shaft and the rotary shaft (engages the linearly-movable shaft via component 37 directly engaging with component 17), thereby prohibiting the linearly-movable shaft from moving from the second position to the first position, and a nonblocking position (Figure 14) at which the stopper is 36ANS017-01160(F2000089US)separated from the one of the linearly-movable shaft and the rotary shaft, thereby permitting the linearly-movable shaft to move from the second position to the first position, (iii) is biased toward the blocking position (biased or urged by motor 19A), and (iv) is configured to be displaced to the nonblocking position in 5response to a manual opening operation for displacing the lid to the open position (manual because operation initiation performed by a user, see Paragraphs 94-98 of the translation provided by applicant).
In regards to claim 2, Hiromoto et al. discloses an electric actuator 19A that: (i) is provided on the housing, 10(ii) is operably connected to the stopper, and (iii) is configured to be energized in response to the manual opening operation for displacing the stopper to the nonblocking position (Paragraphs 94-98 of the translation provided by applicant).
In regards to claim 12, Hiromoto et al. discloses that the linearly-movable shaft comprises: 5a main body 13A that extends centered on the axial center and supports the rotary shaft such that the rotary shaft is rotatable around the axial center; and a block 132, 132A, 13B, 13C, 131 provided on an end portion of the main body that is located opposite from the lid along the direction of the axial center, the block being configured to move integrally with the main body; 10wherein an engagement part 37 is formed on the block and is configured to engage the stopper (engage the stopper via component 17).
In regards to claim 13, Hiromoto et al. discloses a manual-operation part  31 provided integrally (or as a unit) on the stopper and disposed such that the 15manual-operation part is manually operable from outside the housing, wherein the manual-operation part is configured to be manually operated to displace the stopper to the nonblocking position (Paragraph 66 of the translation provided by applicant).
In regards to claim 14, Hiromoto et al. discloses that the stopper includes a fan-shaped gear 19C; the electric actuator includes an electric motor that rotatably drives a worm gear 19B; and the fan-shaped gear meshes with the worm gear (Figures 10-14).
In regards to claim 15, Hiromoto et al. discloses an apparatus for opening and latching a lid 5 of a vehicle, comprising: 25a housing 11 configured to be affixed to a body of the vehicle; a linearly-movable shaft 13 supported by the housing to be reciprocally movable relative to the housing along an axial centerline X1 in a linear range that includes a first position (Figure 4A), corresponding to an open position of the lid, a second position (position in solid lines in Figure 3A), corresponding to a closed position of the lid, and a third position (position in dashed lines in Figure 3A) corresponding to a pressed-in position of the lid, the 30second position being between the first position and the third position (Figures 3A and 4A); a rotary shaft 15 disposed around the linearly-movable shaft and being rotatable around the axial centerline relative to the linearly-movable shaft; and a stopper 19 pivotably supported by the housing so as to be pivotable between a blocking position (Figure 13), at which the stopper engages at least one of the linearly-movable shaft and the rotary 39ANS017-01160(F2000089US)shaft (engages at least the linearly-movable shaft via component 37 directly engaging with component 17), and thereby blocks the linearly-movable shaft from moving from the second position to the first position, and a nonblocking position (Figure 14), at which the stopper is separated from at least one of the linearly-movable shaft and the rotary shaft, and thereby does not block the linearly-movable shaft from moving from the second position to the first position, 5wherein: the linearly-movable shaft is nonrotatable around the axial centerline relative to the housing and is biased toward the first position (biased by spring 27); the rotary shaft is configured to be rotated to a latched position (Figure 3B), in which the rotary shaft latches the lid in response to the linearly-movable shaft being moved to the second position or the third 10position, and is configured to be rotated to an unlatched position (Figure 4B), in which the rotary shaft does not latch the lid in response to the linearly-movable shaft being moved to the first position; and the stopper is biased toward the blocking position (biased or urged by motor 19A), and is configured to be pivoted to the nonblocking position in response to detection of a manual opening operation in which the linearly-movable shaft is moved from the second position to the third position (manual because operation initiation performed by a user, see Paragraphs 94-98 of the translation provided by applicant).
In regards to claim 16, Hiromoto et al. discloses an electric motor 19A configured to pivot the stopper to the nonblocking position in response to the detection of the manual opening operation.
Claim(s) 1-3, 11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromoto et al. (JP 2017-43939 A).
In regards to claim 1, Hiromoto et al. discloses an apparatus for opening and closing a lid 5 of a vehicle, 5wherein the apparatus is at least partially provided between an opening 3 on a vehicle body and the lid that is configured to open and close the opening, and the lid is displaceable in a range that includes: an open position (Figure 4A), at which the opening is open, a closed position (position in solid lines in Figure 3A), at which the opening is closed, and a pressed-in position (position in dashed lines in Figure 3A) at which the lid is pressed in from the closed position toward a side of the vehicle body having component 9 opposite the open position; and 10the apparatus comprises: a housing 11 affixed to the vehicle body; a linearly-movable shaft 13 that: (i) extends centered on an axial center X1 passing through the opening, (ii) is supported by the housing such that the linearly-movable shaft is 15configured to undergo linear reciprocating motion in a direction of the axial center in a range that includes a first position (Figure 4A), corresponding to the open position, a second position (position in solid lines in Figure 3A), corresponding to the closed position, and a third position (position in dashed lines in Figure 3A), corresponding to the pressed-in position, and such that the linearly-movable shaft is configured not to rotate around the axial center (Figures 10-12), and 20(iii) is biased toward the first position (biased by spring 25); a rotary shaft 15 that (i) extends centered on the axial center, and (ii) is supported by the linearly-movable shaft such that the rotary shaft is configured to undergo linear reciprocating motion in the direction of the axial center and, such that the rotary shaft is configured to rotate around the axial center (Figures 10-12); wherein, when the linearly-movable 25shaft is disposed in the second position or the third position, the rotary shaft is configured to be rotated to a latched position that latches the lid (Figures 3A and 3B), and when the linearly-movable shaft is disposed in the first position, the rotary shaft is configured to be rotated to an unlatched position that does not latch the lid (Figures 4A and 4B); and a stopper 19, 23C (as a unit) that: 30(i) is supported by the housing, (ii) is displaceable between a blocking position (Figure 10) at which the stopper engages one of the linearly-movable shaft and the rotary shaft (engages the linearly-movable shaft via component 17 directly connected to the linearly-movable shaft), thereby prohibiting the linearly-movable shaft from moving from the second position to the first position, and a nonblocking position (Figure 12) at which the stopper is 36ANS017-01160(F2000089US)separated from the one of the linearly-movable shaft and the rotary shaft, thereby permitting the linearly-movable shaft to move from the second position to the first position, (iii) is biased toward the blocking position (biased or urged by spring 27), and (iv) is configured to be displaced to the nonblocking position in 5response to a manual opening operation for displacing the lid to the open position (manual because operation initiation performed by a user, see Paragraphs 87-94 of the translation provided by applicant).
In regards to claim 2, Hiromoto et al. discloses an electric actuator 23A that: (i) is provided on the housing, 10(ii) is operably connected to the stopper, and (iii) is configured to be energized in response to the manual opening operation for displacing the stopper to the nonblocking position (Paragraphs 87-94 of the translation provided by applicant).
In regards to claims 3 and 11, Hiromoto et al. discloses a switch 21 provided in the housing and configured to be placed into a connected state when the linearly-movable shaft moves to the third position (Paragraphs 92-94 of the translation provided by applicant), wherein the electric actuator is configured to be energized in response to the switch being placed into the connected state after the lid has been held at the closed position (Paragraphs 92-94 of the translation provided by applicant).
In regards to claim 13, Hiromoto et al. discloses a manual-operation part 29 provided integrally (or as a unit) on the stopper and disposed such that the 15manual-operation part is manually operable from outside the housing, wherein the manual-operation part is configured to be manually operated to displace the stopper to the nonblocking position (Paragraph 100 of the translation provided by applicant).
In regards to claim 14, Hiromoto et al. discloses that the stopper includes a fan-shaped gear 23C; the electric actuator includes an electric motor that rotatably drives a worm gear 23B; and the fan-shaped gear meshes with the worm gear (Figures 10-12).
In regards to claim 15, Hiromoto et al. discloses an apparatus for opening and latching a lid 5 of a vehicle, comprising: 25a housing 11 configured to be affixed to a body of the vehicle; a linearly-movable shaft 13 supported by the housing to be reciprocally movable relative to the housing along an axial centerline X1 in a linear range that includes a first position (Figure 4A), corresponding to an open position of the lid, a second position (position in solid lines in Figure 3A), corresponding to a closed position of the lid, and a third position (position in dashed lines in Figure 3A) corresponding to a pressed-in position of the lid, the 30second position being between the first position and the third position (Figures 3A and 4A); a rotary shaft 15 disposed around the linearly-movable shaft and being rotatable around the axial centerline relative to the linearly-movable shaft; and a stopper 19, 23C (as a unit) pivotably supported by the housing so as to be pivotable between a blocking position (Figure 10), at which the stopper engages at least one of the linearly-movable shaft and the rotary 39ANS017-01160(F2000089US)shaft (engages at least the linearly-movable shaft via component 17 directly coupled to the linearly-movable shaft), and thereby blocks the linearly-movable shaft from moving from the second position to the first position, and a nonblocking position (Figure 12), at which the stopper is separated from at least one of the linearly-movable shaft and the rotary shaft, and thereby does not block the linearly-movable shaft from moving from the second position to the first position, 5wherein: the linearly-movable shaft is nonrotatable around the axial centerline relative to the housing and is biased toward the first position (biased by spring 25); the rotary shaft is configured to be rotated to a latched position (Figure 3B), in which the rotary shaft latches the lid in response to the linearly-movable shaft being moved to the second position or the third 10position, and is configured to be rotated to an unlatched position (Figure 4B), in which the rotary shaft does not latch the lid in response to the linearly-movable shaft being moved to the first position; and the stopper is biased toward the blocking position (biased or urged by spring 27), and is configured to be pivoted to the nonblocking position in response to detection of a manual opening operation in which the linearly-movable shaft is moved from the second position to the third position (manual because operation initiation performed by a user, see Paragraphs 87-94 of the translation provided by applicant).
In regards to claim 16, Hiromoto et al. discloses an electric motor 23A configured to pivot the stopper to the nonblocking position in response to the detection of the manual opening operation.
Allowable Subject Matter
Claims 4-10 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 4 and 17.
In regards to claim 4, Hiromoto et al. (JP 2017-43939 A) fails to disclose a block provided on an end portion of the many body of the linearly-movable shaft, with an engagement part formed on the block that is configured to engage with the stopper.  The linearly-movable shaft 13 of Hiromoto et al. only includes a connecting shaft 13B and shaft 13B does not further include an engagement part formed thereon.  The examiner can find no motivation to modify the device of Hiromoto et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 17, Hiromoto et al. (JP 2017-43939 A) fails to disclose that the stopper includes a stopper surface configured to contact an engagement surface of the linearly-movable shaft in the blocking position to thereby block movement of the linearly-movable shaft from the second position to the first position.  The stopper of Hiromoto indirectly engages with the linearly-movable shaft 13, and therefore, does not have a surface that contacts a surface of the linearly-movable shaft.  The examiner can find no motivation to modify the device of Hiromoto et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 18, 2022